Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1196
                       Lower Tribunal No. 20-459-P
                          ________________


                 Sherman Campbell I, LLC, etc., et al.,
                                 Appellants,

                                     vs.

                         KLIP, LLC, etc., et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Monroe
County, Luis Garcia, Judge.

     Hutchison & Tubiana, PLLC, David G. Hutchison, and Matthew K.
Hardee, for appellants.

     Sanchez-Medina, González, Quesada, Lage, Gomez & Machado,
LLP, Augusto R. Lopez, and Gustavo D. Lage, for appellees.


Before FERNANDEZ, C.J., and HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.